Citation Nr: 0011685
Decision Date: 05/03/00	Archive Date: 09/08/00

DOCKET NO. 98-08 833A              DATE MAY 03, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

Entitlement to an increased rating for residuals, medial
meniscectomy, left knee, currently evaluated at 10 percent, to
include the issue of entitlements to an extraschedular rating under
38 C.F.R. 3.321 (1999).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from December 1965 to January 1969.

By rating decision in July 1969, service connection was granted for
residuals of a medial meniscectomy, left knee. In August 1996, the
veteran filed a claim for an increased rating for a service
connected knee disability. This appeal arises from the March 1997
rating decision from the Buffalo, New York Regional Office (RO)
that continued the evaluation of the veteran's service connected
residuals, medial meniscectomy, left knee at 10 percent. A Notice
of Disagreement was filed in July 1997 and a Statement of the Case
was issued in May 1998. A substantive appeal was filed in June 1998
with a request for a hearing at the RO before a Member of the
Board.

In writing in May 1999, the veteran canceled his request for a
hearing at the RO before a Member of the Board.

REMAND

The veteran contends that the RO erred by failing to grant a higher
rating for the service connected residuals of a medial meniscectomy
of the left knee.

The undersigned notes that the record is inadequate for rating the
veteran. The latest VA examination in August 1999 failed to address
the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).
Therein, the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, "the Court") held that in evaluating
a service connected disability involving a joint, functional loss
due to pain under 38 C.F.R. 4.40 and functional loss due to
weakness, fatigability, incoordination, or pain on movement of a
joint under 38 C.F.R. 4.45 must be considered. The Court also held
that the functional loss, if feasible, should be determined by
reference to additional range of motion loss. It was explained that
the diagnostic codes pertaining to range of motion do not subsume
38 C.F.R. 4.40 and 4.45 and that

- 2 -

the rule against pyramiding set forth in 38 C.F.R. 4.14 did not
forbid consideration of a higher rating based on a greater
limitation of motion due to pain on use, including during flare
ups. The veteran has indicated that his left knee symptoms are
exacerbated by use. Therefore, the veteran should be afforded an
orthopedic examination to address the DeLuca requirements.
Additionally, there is some evidence that the veteran has
complained of radicular symptoms regarding the left knee
disability. Therefore, a neurological examination should be
additionally be provided.

Moreover, the veteran has been diagnosed with degenerative joint
disease of the left knee. Therefore, if the indicated tests
establish that the veteran has limitation of motion and instability
of the left knee, the RO must consider the principles of rating
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain
circumstances, separate ratings may be assigned for separate
manifestations of a knee disability) and VAOPGCPREC 9-98 (August
14, 1998).

Further, the RO's attention is directed to Esteban v. Brown, 6 Vet.
App. 259 (1994). Therein, the Court held that an appellant might be
entitled to separate ratings for residuals of an injury to include
painful scars if the assignment of the additional rating did not
violate the prohibition against pyramiding under 38 C.F.R. 4.14.
The critical element in determining whether separate conditions
referable to the same disability may be assigned separate ratings
is that none of the symptomatology for any one of the conditions is
duplicative of or overlapping with the symptomatology of the other
conditions. The RO should determine if separate ratings are
assignable for a scar of the left knee as related to the
manifestations of the service connected residuals of a medial
meniscectomy of the left knee.

Additionally, the veteran has contended that his service connected
left knee disability has interfered with his employment. In this
regard, the RO appears to have adjudicated the issue of entitlement
to an extraschedular evaluation pursuant to 38 C.F.R. 3.321(b)(1).
The Board notes, however, that there is no evidence that the RO
requested the veteran to submit employment records in support of
his claim. The Court has held that the duty to assist obligates the
VA to advise the veteran of

- 3 -


the relevance of his or her employment records in a claim for an
extraschedular evaluation. See Spurgeon v. Brown, 10 Vet. App. 194,
197 (1997).

Finally, the veteran's attention is directed to the following
regulations.

Sec. 3.655 Failure to report for Department of Veterans Affairs
examination.

(a) General. When entitlement or continued entitlement to a benefit
cannot be established or confirmed without a current VA examination
or reexamination and a claimant, without good cause, fails to
report for such examination, or reexamination, action shall be
taken in accordance with paragraph (b) or (c) of this section as
appropriate. Examples of good cause include, but are not limited
to, the illness or hospitalization of the claimant, death of an
immediate family member, etc. For purposes of this section, the
terms examination and reexamination include periods of hospital
observation when required by VA. 
(b) Original or reopened claim, or claim for increase. When a
claimant fails to report for an examination scheduled in
conjunction with an original compensation claim, the claim shall be
rated based on the evidence of record. When the examination was
scheduled in conjunction with any other original claim, a reopened
claim for a benefit which was previously disallowed, or a claim for
increase, the claim shall be denied.

38 C.F.R. 3.655 (1999).

4 -

Under the circumstances of this case, the Board finds that further
assistance is required. Accordingly, the case is REMANDED to the RO
for the following:

1. The RO should contact the veteran and obtain the names and
addresses of all health care providers who treated him for
residuals, medial meniscectomy, left knee in recent years.
Thereafter, the RO should obtain legible copies of all records that
have not already been obtained, including from the Buffalo, New
York VAMC.

2. Following completion of the above action, the veteran should be
afforded VA orthopedic and neurological examination to determine
the current severity of the service connected residuals, medial
meniscectomy, left knee. The claims folder must be made available
to the examiners for review prior to the examination. All necessary
diagnostic testing should be done to determine the full extent of
all disability present. All disability should be evaluated in
relation to its history with emphasis on the limitation of activity
and functional loss due to pain imposed by the disability at issue
in light of the whole recorded history.

The orthopedic examiner should be asked to describe all
manifestations of the left knee disability, to include whether
there are any findings of subluxation, instability, locking,
swelling, or loss of range of motion. Any instability should be
described as mild, moderate or severe. The examiner should indicate
whether there is any ankylosis of the left knee; and, if so, the
position in degrees should be given. If there is limitation of
motion, the ranges of motion should be given in degrees. For VA
purposes, normal flexion is to 140

- 5 -

degrees and normal extension is to 0 degrees. The examiner should
be asked to determine whether the knee exhibits weakened movement,
excess fatigability, or incoordination attributable to the service
connected disability; and, if feasible, these determinations should
be expressed in terms of the degree of additional range of motion
loss or ankylosis (which should be described in degrees) due to any
weakened movement, excess fatigability, or incoordination. Finally,
the examiner should be asked to express an opinion on whether pain
could significantly limit functional ability during flare- ups or
when the knee is used repeatedly over a period of time. This
determination should also, if feasible, be portrayed in terms of
the degree of additional range of motion loss or ankylosis (express
in degrees) due to pain on use or during flare-ups. If the examiner
is unable to make any determination, it should be so indicated on
the record. The factors upon which any medical opinion is based
should be set forth for the record.

The examiner should describe any scars resulting from the service
connected disability and note whether any scars are painful and
tender on objective demonstration or poorly nourished with repeated
ulceration. If the examiner is unable to make any determination, it
should be so indicated on the record. The factors upon which any
medical opinion is based should be set forth for the record.

The neurological examiner should determine whether the veteran has
any neurological manifestations referable to the service connected
disability at issue. If so, all such manifestations should be
described in detail. This should include identification of any
involved

- 6 -

nerve, and the degree of severity thereof. All factors upon which
any medical opinion is based must be set forth for the record.

3. The RO should inform the veteran of the elements of a claim for
an extraschedular evaluation under 38 C.F.R. 3.321(b)(1). The
veteran should be asked to furnish employment records verifying
that he experiences marked interference with employment or that he
has had frequent periods of hospitalization due to his service
connected residuals of a medial meniscectomy of the left knee. This
evidence may include records pertaining to lost time or sick leave
used due to the residuals of a medial meniscectomy of the left
knee, any correspondence from an employer that would verify his
contentions, or medical records showing periods of hospitalization.

4. The RO should consider whether the criteria for submission for
assignment of an extraschedular evaluation for service connected
residuals of a medial meniscectomy of the left knee pursuant to 38
C.F.R. 3.321(b)(1) are met. If such criteria are met, then the
matter should be referred to the Undersecretary for Benefits or the
Director of the Compensation and Pension Service for appropriate
action.

5. After completion of the requested development, the RO should
review the veteran's claim on the basis of all the evidence of
record. If the action taken remains adverse to the veteran, he and
his representative should be furnished a Supplemental Statement of
the Case. This should include discussion of DeLuca and VAOPGCPREC
23-97. The Supplemental Statement of

- 7 -

the Case should additionally include consideration and discussion
of 38 C.F.R. 3.655 if the veteran fails to appear for the scheduled
examination. If the veteran fails to appear for a scheduled
examination, the RO should include a copy of the notification
letter in the claims file as to the date the examination was
scheduled and the address to which notification was sent. The
veteran and his representative should then be afforded an
opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

- 8 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1999).

 - 9 -



